Citation Nr: 9933456	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-36 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds, right knee, with healed fracture, patella, 
and retained foreign bodies, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for left knee, status 
post partial medial meniscectomy and chondromalacia and 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, inter alia, denied the benefits 
sought on appeal.  

The Board observes that prior to April 1998, the rating of 
the veteran's disabilities pertaining to his lower 
extremities contained improper classifications and rating 
errors.  In April 1998, the RO undertook a remedial 
administrative review to properly classify and rate the 
disabilities, resulting in retroactive award.  The RO 
provided notice and an opportunity to appeal the individual 
determinations on April 28, 1998, but the veteran did not 
interpose any disagreement.  Accordingly, the other issues 
pertaining to the lower extremities are not before the Board 
on this appeal. 


REMAND

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to increased evaluations for the 
bilateral knees are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992). 

The Board notes that in January 1998, the veteran was 
afforded a VA examination which included examinations of the 
knees.  Such additional medical evidence was submitted after 
issuance of the original statement of the case and the last 
supplemental statement of the case and is evidence pertinent 
to the issues under appeal.  However, a resultant 
supplemental statement of the case referencing such pertinent 
evidence either is missing or was not prepared.  In either 
event, the record does not reflect that the requirements of 
38 C.F.R. § 19.31 (1999) have been satisfied.
To ensure that due process has been afforded, the case is 
REMANDED to the RO for the following:  

The RO should issue a supplemental 
statement of the case which is to include 
the VA medical examination given in 
January 1998.  

Thereafter, the appellant and his representative are to be 
given an opportunity to reply thereto.  The case is then to 
be returned to the Board for appellate consideration.  No 
action on the part of the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this issues on appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




